Citation Nr: 1623011	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  10-08 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability (other than PTSD), to include schizophrenia, cannabis delusional disorder, attention deficit disorder (ADD), and adjustment and mood disorders. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from June 1981 to December 1982, to include service aboard the USS HUNLEY (AS-31).

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  By that rating action, the RO, in part, denied service connection for cannabis (hashish) delusional disorder (claimed as
schizophrenia).  The Veteran appealed this adverse determination to the Board.

In May 2012, the appellant and his spouse testified before the undersigned at a videoconference hearing conducted via the above RO.  A copy of the hearing transcript is of record. 

In July 2013, the Board remanded the matters on appeal to the RO for additional development.  The requested development has been accomplished and the appeal has returned to the Board for further appellate consideration.  As noted by the Board in July 2013, the Veteran's initial claim was for service connection for a psychiatric disorder referred to only as schizophrenia, but was later expanded to include cannabis delusional disorder, PTSD, and any acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

Also developed for appellate consideration in July 2013 was the issue of entitlement to service connection for scars of the shoulders.  By a February 2014 rating action, 

the RO granted service connection for shoulder scars; an initial noncompensable rating was assigned, effective October 30, 2008--the date VA received the Veteran's initial claim for compensation for this disability.  This represents a complete grant of the benefit originally sought.  Thus, the Board does not have jurisdiction over this issue  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal).  In view of the foregoing, the only issues remaining for appellate consideration are those listed on the title page.

The issue of entitlement to service connection for an acquired psychiatric disability (other than PTSD), to include schizophrenia, cannabis delusional disorder, attention deficit disorder, and adjustment and mood disorders is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The preponderance of the evidence of record does not disclose that the Veteran has been diagnosed as having PTSD at any time during the appeal period. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via December 2008 and March 2009 letters of the criteria for establishing service connection for an acquired psychiatric disability, currently (then) claimed as schizophrenia, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection was to be granted.  These letters accordingly addressed all notice elements and they predated the initial adjudication by the RO in April 2009.  Nothing more was required.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's post-service private and VA treatment records, and statements and testimony of the Veteran and his spouse (testimony) are of record.  When VA endeavors to afford a claimant an examination, VA must insure that the examination is adequate for the purposes for which it was conducted. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2014 and July 2014 VA examination and opinion, respectively, are consistent with the medical evidence of record and are adequate for appellate review purposes of the claim for service connection for PTSD.  The findings contained in these reports are adequate for VA adjudication purposes of the claim decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, in view of the foregoing, the Board finds that there has been substantial compliance with its July 2013 remand directives concerning the claim for service connection for PTSD adjudicated herein.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

Neither the Veteran nor his representative asserts that there are additional records to be obtained.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Here, on an August 2014 Supplemental Statement of the Case (SSOC) Response Form, the Veteran indicated that he did not have any additional evidence to submit in support of the claim adjudicated herein, and requested that his appeal be forwarded to the Board.  Hence, the Board may address the merits of the claim for service connection for PTSD without prejudice to the Veteran.  

Finally, some discussion of the Veteran's May 2012 hearing before the undersigned is necessary. VA employees, including Board personnel, have two distinct duties when conducting hearings-the duty to explain fully the issue decided herein, and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam) (interpreting the provisions of 38 C.F.R. § 3.103(c) (2)).  During the May 2012 hearing, the undersigned clarified the relevant issue, and discussed elements of the claim that had not yet been substantiated.  The Veteran was asked about outstanding evidence that could substantiate the claim for service connection claim for an acquired psychiatric disorder, to include PTSD.  As noted in the Introduction, the Board remanded the Veteran's claim in July 2013 to provide the Veteran with an examination to determine the etiology of any diagnosed acquired psychiatric disorder, to include PTSD.  There has been no allegation of a failure to comply with Bryant duties.  Thus, the Bryant duties have been met.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the service connection claim decided herein, and, as warranted by law. Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Merits Analysis

The Veteran seeks service connection for PTSD.  After a brief discussion of the general laws and regulations pertaining to service connection and those specific to PTSD claims, the Board will address the claim on its merits. 

Service Connection-General Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431   (2006).

Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established for a chronic disease as enumerated for VA compensation purposes, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  As the Veteran does not have a chronic disease under 3.309(a), the tenets of 3.303(b) are not applicable to the claim for service connection for PTSD adjudicated herein. 

Part of the requirements for entitlement to service connection is that there must be evidence of a diagnosed disorder at the time a claim is filed, or at any point during the development or adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 51 (1996).


PTSD-Laws and Regulations

Entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f) and § 4.125 (requiring PTSD diagnoses to conform to the Diagnostic and Statistical Manual of Mental Disorders-IV (DSM-IV) as the governing criteria for diagnosing PTSD.

VA has implemented DSM-5. The Secretary, VA, however, has determined that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014, to include those that were previously remanded by the Board, such as in the instant appeal.  See 79 Fed. Reg. 45 ,093, 45,094 (Aug. 4, 2014).  Hence, this appeal is governed by DSM-IV.

The Veteran seeks service connection for PTSD.  He contends that he has PTSD as a result of having been informed of a fire from an explosion in the engine room aboard the USS HUNLEY (AS 31) that killed two (2) sailors while he was stationed aboard the USS HUNLEY (AS 31) in January 1982.  He contends that he did not witness the fire or personally know the two men, but that he saw the body bags that were brought onto the deck.  (See June 2012 VA treatment report; VA Forms 21-0781, Statement in Support of Claim for PTSD, received in August 2013; January 2014 VA PTSD examination report; and, VA Memorandum to File, dated in August 2014).  

As noted above, the first criteria necessary to establish a claim for service connection is a current disability.  Shedden, supra.  The Board will deny the claim for service connection for PTSD because the preponderance of the evidence of record is against a finding that he has been diagnosed with this medical condition during the appeal period.  Romanowsky, supra.  A VA psychologist and psychiatrist, each of whom examined the Veteran in June 2012 and January 2014, respectively, collectively opined that the Veteran did not meet the diagnostic criteria for PTSD, notably criteria A (i.e, he did not experience or witness an event, and the event did not involve family members or close associates). (See June 2012 VA treatment report and January 2014 VA Initial PTSD Disability Benefits Questionnaire (DBQ) report.)  The June 2012 VA psychologist reasoned that the Veteran's self-report about intensive memories was inconsistent.  A previous chart note that indicated that he had had intrusive thoughts about the accident ever since it had happened; that he was afraid to go on boats and that he avoided reminders of the event.  The June 2012 VA psychologist also indicated that another treatment noted stated that the Veteran had denied having experienced intrusive memories until approximately two (2) weeks previously and since that time, he had had daily thoughts and dreams about people burning and being trapped, but he denied dreams of actual events on the Navy ship.  According to the June 2012 VA psychologist, since the Veteran did not directly experience the fire, it was unclear if the above-cited instances could have been considered re-experiencing or a phobic-like process.  (See June 2012 VA psychologist's report). 

Similarly, a VA psychiatrist who examined the Veteran in January 2014 and authored a July 2014 opinion, reasoned that the Veteran did not meet criteria A for a diagnosis of PTSD under DSM-IV.  This opinion is consistent with the June 2012 VA psychologist's opinion.  In the absence of a medical diagnosis of PTSD, the Board is constrained to deny the claim.  Cohen v. Brown, 10 Vet. App. 128 (1997); 38 C.F.R. §§ 3.303, 3.304(f).

The Board can find no basis to discount the VA psychologist's and VA psychiatrist's opinions as they are based on an examination of the Veteran and a complete and accurate review of his record.  Furthermore, this is not a question within the competency of a non-medical expert.  Accordingly, the Board, in its capacity as a lay adjudicator, has no competency to question the medical basis for the VA examiner's opinions.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015).

To the extent the appellant has PTSD dating back to his service aboard the USS HUNLEY (AS-30), the Board points out that, to establish entitlement to service connection based on continuity of symptomatology, he must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a); Walker, supra.  PTSD is not such a "chronic" disease, and even if it was, it has not been diagnosed.  Therefore, direct service connection based on continuity of symptomatology is not warranted.  Thus, the Board finds that the preponderance of the evidence of record is against the claim for service connection for PTSD and it is denied.


ORDER

Service connection for PTSD is denied. 


REMAND

Unfortunately, a remand is required with respect to the Veteran's claim for service connection for an acquired psychiatric disability (other than PTSD), to include schizophrenia, cannabis delusional disorder, ADD, and adjustment and mood disorders. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a)  5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

By way of background, the Veteran seeks service connection for an acquired  psychiatric disability (other than PTSD), to include schizophrenia, cannabis delusional disorder, attention deficit disorder, and adjustment and mood disorders.  He contends that his acquired psychiatric disorder had its onset during military service and that it has continued since that time.

Compensation shall not be paid if the disability resulting from injury or disease in service is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. § 3.301 (2015).  Drug abuse means the use of illegal drugs (including prescription drugs illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d) (2015); see also 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.1(m) (2015).  VA's General Counsel  has confirmed that direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.

As noted, in part, by the Board in its July 2013 remand, the Veteran's service treatment records show that in August 1982, he suffered an acute psychotic break while aboard the U.S.S. HUNLEY (AS-31), during which he removed his clothing and ran through the berthing deck screaming that he was Jesus and was here to change the world.  He exhibited symptoms including loose associations, agitation, and hallucinations.  He was subdued, and Haldol was administered.  Two days later, he was transferred to a hospital for neuropsychiatric observation.  There was a question as to whether the use of illegal drugs was involved in the episode.  When seen initially, he claimed that he did not use any drugs except hash, and said he had used some that day.  During the subsequent hospitalization, the Veteran admitted to smoking hashish with some friends a few hours before the episode.  He admitted to smoking marijuana in the past, but this was the first time for hashish. Laboratory data, including urinalysis, were noted to be negative, although it is not known whether these tests were for substances such as cannabis.  The final diagnosis was cannabis (hashish) delusional disorder manifested by delusions of grandeur, marked anxiety, and emotional lability, and subsequent amnesia for the episode.  It was commented that the diagnosis was a substance-induced organic mental disorder and the direct effect of cannabis hashish on the nervous system.  The Veteran was no longer exhibiting any psychotic manifestations at the time of his discharge from the hospital, and he was returned to duty.

The Board also noted that post-service VA medical records showed that the Veteran had been diagnosed as having ADD, anxiety disorder, and depression.  Several records show bipolar disorder to be ruled out.  A VA evaluation in June 2012 resulted in a provisional diagnosis of psychotic disorder, not otherwise specified.  However, symptoms the Veteran described as related to an in-service fire aboard ship during service were thought to have been consistent with an adjustment disorder.  (See June 2012 VA treatment report). 

In view of these factors, the Board requested, in part in its July 2013 remand directives, that the Veteran be afforded a VA psychiatric examination to determine whether he currently manifested a chronic acquired psychiatric disability, under Axis I of the DSM-IV, which at least as likely as not (50 percent or greater probability) had its onset during service, or was related to any events which occurred in service.  The examiner was also requested to express an opinion as to whether the psychotic episode shown in August 1982 was more likely than not (greater than 50 percent probability) due to alcohol or drugs.  (See Board's July 2013 remand, at page 6).  In response, the Board received a July 2014 opinion from a VA psychiatrist who had previously examined the Veteran in January 2014.  After a mental status evaluation of the Veteran and a review of his post-service VA treatment records, the VA psychiatrist stated that he remained steadfast with his January 2014 opinion that the Veteran did not meet the diagnostic criteria for PTSD.  While the VA psychiatrist then acknowledged that the Veteran was in receipt of VA treatment for a mood disorder and ADD, he did not provide an opinion as to the etiology of either one of these psychiatric disabilities.  Id.  (See January 2014 and July 2014 VA examination reports).  

Thus, the July 2014 VA psychiatrist did not comply with the Board's July 2013 remand directives because he did not provide an opinion as to whether any acquired psychiatric disorder, such as the diagnosed mood disorder and ADD, at least as likely as not (50 percent or greater probability) had their onset during service, or were related to any events that occurred in service.  In addition, the VA psychiatrist did not express an opinion as to whether the psychotic episode shown in August 1982 was more likely than not ( greater than 50 percent probability), a result of alcohol or drugs, as specifically directed by the Board in its July 2013 remand directives.  Id.  Thus, because there has not been compliance with the Board's July 2013 remand directives, the issue of entitlement to service connection for an acquired psychiatric disorder (other than PTSD), to include schizophrenia, cannabis delusional disorder, attention deficit disorder, and adjustment and mood disorders, is remanded to the RO.  Stegall v West, 11 Vet. App. 268, 271 (1998).

For the above-cited reasons, the Board finds that the VA psychiatrist's July 2014 opinion is unresponsive to the Board's July 2013 remand directives and a remand is required to obtain another addendum opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, clarification should be obtained from the July 2014 VA psychiatrist, or from a similarly qualified clinician, to address the Veteran's claim of service connection for an acquired psychiatric disability (other than PTSD), currently diagnosed as an adjustment disorder, anxiety and mood disorders, depression and ADD. 

Access to the complete electronic claims file shall be provided to the July 2014 VA psychiatrist or other clinician for review. 

The July 2014 VA psychiatrist, or other clinician, must provide an opinion to the following questions:

a) Is it at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's diagnosed acquired psychiatric disability (other than PTSD), diagnosed as an adjustment disorder, anxiety and mood disorders, depression and ADD, had its onset during or is otherwise etiologically related to his period of service?

The July 2014 VA psychiatrist or other similarly qualified clinician is hereby advised that for the purposes of the appeal the Veteran has been diagnosed as having these disabilities per VA treatment reports and  July 2014 VA examination report. 

In offering his opinion, the July 2014 psychiatrist, or other qualified clinician, must acknowledge and discuss the Veteran's history of having had the above-cited psychiatric disabilities as a result of having been informed of a fire from an explosion in the engine room aboard the USS HUNLEY (AS-31) that killed two (2) sailors in January 1982.  He maintains that did not witness the fire or personally know the two men, but that he saw body bags that were brought onto the ship's deck. 

The July 2014 psychiatrist, or other qualified clinician, is hereby advised that according to the United States Army and Joint Services Records Research Center (JSRRC), USS HUNLEY's deck logs dated, January 13, 1982, documented a fire in the stacks that resulted in six soldiers being injured with first through third degree burns.  No deaths were recorded.  

In rendering the requested opinion, the July 2014 VA psychiatrist, or other qualified clinician, is requested to comment on a June 2012 VA examiner's opinion that the Veteran's psychiatric symptoms, as related to an in-service fire aboard ship, were thought to have been consistent with an adjustment disorder.  

b) Is it as least as likely as not (50 percent probability or greater) that the August 1982 psychotic episode was due to alcohol or drugs?

The July 2014 VA psychiatrist or other similarly qualified clinician should provide a rationale for all opinions rendered. 
 
3.  The AOJ should review the medical opinions received for completeness and should complete any other development necessary based on the opinions obtained.
 
4.  The RO/AMC should then readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder (other than PTSD), to include schizophrenia, cannabis delusional disorder, attention deficit disorder, adjustment and mood disorders.  If the benefit sought on appeal is not granted in full, the AOJ must issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.
   
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


